DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement mailed 3/10/2021 and directed to claim set filed 6/5/2019 as part of substitute specification is withdrawn.  Examination has been directed to the claim set filed 3/27/2019 which were filed as second preliminary amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27-29 of U.S. Patent No. 10,439,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 27-29 of Patent teach a sintered lithium-stuffed garnet thin film having a porosity of less than 10% by volume.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,439,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of Patent teach a sintered lithium-stuffed garnet thin film having a porosity of less than 10% by volume.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,347,937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 of Patent teach a sintered lithium-stuffed garnet thin film having a porosity of less than 5% by volume.
Claims 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,403,931 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The method claims 1-23 of Patent teach subject matter of the method claims 43-58 and 60-66 of instant application.
The product claim 24 of Patent teaches subject matter of product claim 59 of instant application.
Claims 43-51, 53-58, 61-62 and 64-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-56 of copending Application No. 16/389,842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims 43-56 of reference application teach subject matter of the method claims 43-51, 53-58, 61-62 and 64-66 of instant application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724